DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2012/0018014) (“Fernandes”), Fouard et al. (US 2017/0370516) (“Fouard”), Bocko et al. (US 2002/0145538) (“Bucko”), and Geren et al. (US 2010/0177801) (“Geren”). 
With regard to claim 7, figure 8 of Fernandes discloses an insulation muff (130, insulation in annular gap between insulation shells 120 and duct sections 116, 118, par [0051]) comprising: an outer cover 130, an insulation material (“insulation”, par [0051]) and outer covers 130, a venting hole (“interface between joint flanges 120”, par [0057]) to guide hot air flow leakages from a duct (116, 118) on which the insulation muff (130, “insulation”, par [0051]) is intended to be installed, and an overheat detection system (120, 114) integrated in the insulation muff (130, “insulation”, par [0051]) at a location of the venting hole (“interface between joint flanges 120”, par [0057]). 

However, figures 1-2 of Fouard discloses an insulation material 208 in between the inner 212 and outer covers 210. 
Fouard does not disclose the overheat detection system comprising: a thermometer, a thermal harvesting module comprising at least one passive radiator, the thermal harvesting module being able to generate electrical energy from a thermal difference between two elements, and a digital module, comprising means for power management, means for data treatment and means for wireless transmission, wherein the electrical energy generated by the thermal harvesting module powers the thermometer and the digital module.
However, figure 12 of Bocko discloses an overheat detection system (“autonomous sensor system”, par [00120), comprising a [temperature sensor] 60, a thermal harvesting module (“thermoelectric module 30”, par [0053]) comprising at least one passive radiator 50, the thermal harvesting module 30 being able to generate electrical energy (“generate electricity from the conversion of dedicated or waste (scavenged) thermal energy“, par [0024]) from a thermal difference (‘hot side and a cold 
Bocko does not disclose a thermometer.  
However, Geren discloses a thermometer (“Band-gap type electronic thermometers”, par [0004]).  
Therefore, it would have been obvious to one of ordinary skill in the art to form the insulation of Fernandes with the first blanket member as taught in Fouard in order to protect the surrounding structures during a duct burst event.  See par [0003] of Fouard. 
I would have been obvious to one of ordinary skill in the art to form the leak detector of Fernandes with the autonomous sensor system as taught in Bocko in order to provide a thermoelectrically powered autonomous sensor systems that transmit a sensor signal via wireless communication to a remote receiver.  See par [0001] of Bocko. 
It would have been obvious to one of ordinary skill in the art to form the leak detector of Fernandes with the thermometer as taught in Geren in order to provide an overheat detection temperature sensor made with a Band-gap type electronic thermometers which rely on voltage differences between semiconductor junctions operating at different current densities.  See par [0004] of Geren.   

However, figure 12 of Bocko discloses that the thermal harvesting module 30, the [temperature sensor] 60 and the digital module (42, 124, 120) are integrated into a housing (“power supply module 20, sensor module 60 and communication module 120 can be packaged in a common housing”, par [0077]).
Bocko does not disclose a thermometer.  
However, Geren discloses a thermometer (“Band-gap type electronic thermometers”, par [0004]).  
Therefore, I would have been obvious to one of ordinary skill in the art to form the leak detector of Fernandes with the autonomous sensor system as taught in Bocko in order to provide a thermoelectrically powered autonomous sensor systems that transmit a sensor signal via wireless communication to a remote receiver.  See par [0001] of Bocko. 
It would have been obvious to one of ordinary skill in the art to form the leak detector of Fernandes with the thermometer as taught in Geren in order to provide an overheat detection temperature sensor made with a Band-gap type electronic thermometers which rely on voltage differences between semiconductor junctions operating at different current densities.  See par [0004] of Geren.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2012/0018014) (“Fernandes”), Fouard et al. (US 2017/0370516) (“Fouard”), . 
With regard to claim 4, Fernandes, Fouard, Bocko, and Geren do not disclose that the thermal harvesting module comprises two passive radiators.
However, figure 4 of Baniecki discloses that the thermal harvesting module 40 comprises two passive radiators (42, 44).
	Therefore, it would have been obvious to one of ordinary skill in the art to form leak detector of Fernandes with the two heat sinks as taught in Benieckin in order to improve the thermoelectric efficiency of the thermoelectric conversion elements.  See col. 2 ll. 6-8 of Beniecki.  

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 7 have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             8/5/2021